 Case 6:20-cv-02210-ACC-GJK Document 1 Filed 12/04/20 Page 1 of 21 PageID 1




                                     UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

SUZETTE DIMASCIO, an individual,
CREATIVE SOLUTIONS INVESTMENT
GROUP, LLC, a Florida Limited Liability
Company, and CAREER SOLUTIONS
INTERNATIONAL, INC., a Florida
Corporation

                          Plaintiffs,

       v.                                                                               Case No. ________________

INTALERE, INC., a Delaware Corporation,
and CSI SPECIALTY GROUP, LLC, a
Delaware Limited Liability Company

                  Defendants.
______________________________________/
             PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL

       COME NOW Plaintiffs Suzette DiMascio, Creative Solutions Investment Group, LLC, and

Career Solutions International, Inc. (collectively “Plaintiffs”) and file this Plaintiffs’ Complaint and

Demand for Jury Trial (“Complaint”) against Defendants Intalere, Inc. and CSI Specialty Group, LLC

(collectively “Defendants”), and in support thereof would respectfully show the Court as follows:

                                                             PARTIES

       1.      Plaintiff Suzette DiMascio (“DiMascio”) is a citizen of the State of Florida residing

in Gibsonton, Florida 32779. DiMascio is the registered agent and manager of Creative Solutions

Investment Group, LLC, a former employee of Defendant Intalere, Inc., and the former President

of CSI Specialty Group, LLC, a wholly owned subsidiary of Intalere, Inc.




                                                           BILLBROUGH & MARKS, P.A.
                  100 ALMERIA AVENUE · SUITE 320 · CORAL GABLES, FLORIDA 33134 · TELEPHONE 305.442.2701 · FAX 305.442.2801
 Case 6:20-cv-02210-ACC-GJK Document 1 Filed 12/04/20 Page 2 of 21 PageID 2




       2.      Plaintiff Creative Solutions Investment Group, LLC (“Creative Solutions”) is a

Florida limited liability company with its principal place of business in Gibsonton, Florida.

       3.      Plaintiff Career Solutions International, Inc. d/b/a CSI Specialty Group (“Career

Solutions”) is a Florida corporation with its principal place of business in Gibsonton, Florida.

       4.      Defendant Intalere, Inc. (“Intalere”) is a Delaware corporation with its principal

place of business in St. Louis, Missouri. Intalere is a wholly owned subsidiary of Intermountain

Health Care, Inc. However, upon information and belief, Vizient, Inc. is in the process of acquiring

Intalere and may need to be added to this action as a party defendant.

       5.      Defendant CSI Specialty Group, LLC (“CSI”) is a Delaware limited liability

company and is a wholly owned subsidiary of Intalere, Inc. CSI’s high-level corporate officers are

located in St. Louis, Missouri making St. Louis, Missouri its principal place of business.

                                         JURISDICTION AND VENUE

       6.      Jurisdiction is proper in this district pursuant to 28 U.S.C. §1332. Plaintiffs are

citizens of the State of Florida. Defendant Intalere, Inc. is a citizen of Delaware and Missouri, and

Defendant CSI Specialty Group, LLC is a citizen of Delaware and Missouri. The amount in

controversy exceeds $75,000, exclusive of interest, costs, and attorneys’ fees.

       7.      Venue is proper in this district under 28 U.S.C. §1391 (b) and (c) based on the

following:

               (a)       A substantial part of the events or omissions giving rise to Plaintiffs’ claims

                         occurred in the State of Florida; and

               (b)       During the relevant time period, Defendants conducted, engaged in, and

                         carried on business within the State of Florida.


                                                                   2
                                                          BILLBROUGH & MARKS, P.A.
                 100 ALMERIA AVENUE · SUITE 320 · CORAL GABLES, FLORIDA 33134 · TELEPHONE 305.442.2701 · FAX 305.442.2801
 Case 6:20-cv-02210-ACC-GJK Document 1 Filed 12/04/20 Page 3 of 21 PageID 3




                                            FACTUAL BACKGROUND

I.     Sale of Career Solutions to Intalere

       8.      On October 8, 2002, DiMascio incorporated Career Solutions International, Inc.

d/b/a CSI Specialty Group, a specialty pharmacy consulting, workplace, planning, and talent

acquisition firm, in the State of Florida. Under DiMascio’s lead, Career Solutions provided

organizations such as pharmacies, drug manufacturers, and health systems, strategic and financial

planning services for specialty pharmacy build-outs, manufacturer drug launches, asset valuations,

and payor and benefit strategy. DiMascio served as the President and CEO of Career Solutions

for 15 years prior to the asset sale to Intalere. CSI Specialty Group’s offices were originally located

at 315 Mangoustine Drive, Sanford, Florida 32771, in a building owned by Creative Solutions.

       9.      Intalere is a group-purchasing organization that connects businesses with

manufacturers, distributors, and vendors.                         Intalere provides various services to healthcare

providers, including managing non-labor spending, providing new technologies, products, and

services, and providing data analytics.

       10.     On or about January 2, 2018, DiMascio sold substantially all of the assets of Career

Solutions to Intalere, pursuant to an Asset Purchase Agreement (the “APA”) entered into between

Career Solutions, DiMascio, as the holder of all the outstanding equity interests of Career

Solutions, and CSI Specialty Group, LLC, a wholly owned subsidiary of Intalere. Prior to the sale,

on November 21, 2017, Intalere created CSI in the State of Delaware to assume the assets

purchased from Career Solutions. CSI is a wholly owned subsidiary of Intalere, and its decisions

stem from the decision-makers of Intalere.




                                                                    3
                                                           BILLBROUGH & MARKS, P.A.
                  100 ALMERIA AVENUE · SUITE 320 · CORAL GABLES, FLORIDA 33134 · TELEPHONE 305.442.2701 · FAX 305.442.2801
 Case 6:20-cv-02210-ACC-GJK Document 1 Filed 12/04/20 Page 4 of 21 PageID 4




       11.     CSI did not acquire Career Solutions as part of the sale. However, Career Solutions

forfeited use of the assumed name CSI Specialty Group as part of the transaction.

       12.     In exchange for its purchase of substantially all of the assets of Career Solutions,

Intalere agreed to pay DiMascio $3,500,000.00, plus an Earn-Out Payment due in four (4) annual

installments between 2018 and 2021 (“Earn-Out Payment”). Each installment of the Earn-Out

Payment is calculated based on a percentage of the revenue growth of CSI during the applicable

calendar year. The percentage varied depending on the year. The 2019 Earn-Out Payment was

calculated as 26% of the revenue growth of CSI between January 1 and December 31, 2019.

       13.     As part of the purchase, CSI executed a Promissory Note in the principle sum of

$1,500,000.00 in favor of Career Solutions. A true and correct copy of the Promissory Note (the

“Note”) is attached hereto as Exhibit 1 and incorporated herein by reference. The Note is payable

in twenty-four (24) equal monthly installments between March 1, 2018 and February 1, 2020.

       14.     The Note defines default to include CSI’s failure to make (i) any installment

payment due under the Note or (ii) any Earn-Out Payment due under the APA, which continues

for five (5) business days following written notice. See Exhibit 1, Paragraphs 6 & 7.

       15.     As part of the sale, DiMascio and Intalere specifically negotiated a four-year

Employment Agreement, pursuant to which Intalere agreed to employ DiMascio as President of

CSI. A true and correct copy of the Employment Agreement is attached hereto as Exhibit 2 and

incorporated herein by reference.

       16.     Section 7(c) of the Employment Agreement permits DiMascio to resign her

employment with Intalere for Good Reason, including “a significant reduction in [DiMascio’s]

authority or responsibility” which is not cured by Intalere within thirty (30) days of DiMascio’s


                                                                   4
                                                          BILLBROUGH & MARKS, P.A.
                 100 ALMERIA AVENUE · SUITE 320 · CORAL GABLES, FLORIDA 33134 · TELEPHONE 305.442.2701 · FAX 305.442.2801
 Case 6:20-cv-02210-ACC-GJK Document 1 Filed 12/04/20 Page 5 of 21 PageID 5




preliminary notice of Good Reason. In the event DiMascio resigned for Good Reason, Section

7(a) of the Employment Agreement requires Intalere to pay DiMascio’s base salary through the

remainder of the four-year employment term.

II.       DiMascio’s Employment with Intalere

          17.   DiMascio began her employment with Intalere on January 2, 2018. As President

of CSI, DiMascio directly supervised 25 employees and reported to Julius Heil (“Heil”), the

President and CEO of Intalere. DiMascio and Intalere worked to grow CSI’s operations during

2018, her first year of employment with Intalere. On January 1, 2019, Intalere awarded DiMascio

a raise. In February 2019, Heil congratulated DiMascio on CSI’s sixty-one percent (61%) organic

growth rate in its first year with Intalere.

          18.   On April 3, 2019, Heil informed DiMascio via email that, effective the following

day, she would no longer serve as President of CSI or supervise any employees; Jim Wilson

(“Wilson”) would be the interim President of CSI. In his email, Heil indicated DiMascio was to

“get things done by interfacing with [Wilson] and allowing him to direct the efforts of the team.”

According to Heil, DiMascio’s only responsibilities were ministerial—to attend conferences, sit

on boards, and grow the value of CSI. In his email to DiMascio, Heil said, “To be clear, you will

have no direct reports until further notice.”

          19.   At no time did DiMascio consent to this change in her title or reduction in job

duties.

          20.   As President of CSI, Wilson worked from St. Louis, Missouri. On April 8, 2019,

Wilson sent an email to DiMascio indicating he would maintain the role of President of CSI for




                                                                    5
                                                           BILLBROUGH & MARKS, P.A.
                  100 ALMERIA AVENUE · SUITE 320 · CORAL GABLES, FLORIDA 33134 · TELEPHONE 305.442.2701 · FAX 305.442.2801
 Case 6:20-cv-02210-ACC-GJK Document 1 Filed 12/04/20 Page 6 of 21 PageID 6




the “foreseeable future.” On April 9, 2019, Wilson sent an email to all employees of CSI

announcing his new role as the President of CSI.

       21.     On April 10, 2019, DiMascio provided Heil a Preliminary Notice of Good Reason

pursuant to Section 7(c) of the Employment Agreement, setting forth the circumstances

constituting Good Reason to terminate the Employment Agreement, most notably Intalere’s

significant reduction of her job authority and responsibility.                                       DiMascio’s April 10, 2019

Preliminary Notice of Good Reason (the “Preliminary Notice of Good Reason”) is attached hereto

as Exhibit 3 and incorporated herein by reference.

       22.     The Preliminary Notice of Good Reason also set forth the compensation Intalere

owed DiMascio pursuant to the Employment Agreement in the event Intalere failed to cure the

listed defects and DiMascio was forced to terminate the Employment Agreement for Good Reason:

(1) payment of DiMascio’s base salary through the remainder of the four-year employment term;

(2) a pro-rated portion of the Earn-Out Payment for the 12-month period in which termination for

Good Reason occurred; and (3) continued payments pursuant to the Promissory Note.

       23.     Heil, on behalf of Intalere, responded to DiMascio’s Preliminary Notice of Good

Reason on April 12, 2019, claiming for the first time that Intalere was investigating reports that

DiMascio engaged in “gross misconduct and multiple legal violations” and denying that Intalere

reduced DiMascio’s permanent job duties.

       24.     Pursuant to Section 9(b) of the Employment Agreement, DiMascio and Heil met in

person on April 25, 2019. During the meeting, Heil alleged DiMascio violated Intalere’s policies

but refused to specify which policies or provide any factual basis for the alleged violations.




                                                                   6
                                                          BILLBROUGH & MARKS, P.A.
                 100 ALMERIA AVENUE · SUITE 320 · CORAL GABLES, FLORIDA 33134 · TELEPHONE 305.442.2701 · FAX 305.442.2801
 Case 6:20-cv-02210-ACC-GJK Document 1 Filed 12/04/20 Page 7 of 21 PageID 7




       25.     On April 26, 2019, more than two weeks after Intalere’s receipt of DiMascio’s

Preliminary Notice of Good Reason, Intalere presented DiMascio with a Performance

Improvement Plan, the terms of which (a) accuse DiMascio of engaging in ‘gross misconduct

constituting workplace harassment, bullying, retaliation, and abuse treatment of [her]

subordinates; (b) require DiMascio to agree to be “closely monitored” by Intalere for the following

six months; (c) confirm that she would have no “day-to-day” people management responsibilities

during her continued employment with Intalere;” (d) require her to work with an external coach;

and (e) insist that she withdraw her April 10, 2019 Preliminary Notice of Good Reason for

termination. The Performance Improvement Plan also incorrectly states Intalere provided specific

guidance and advice about DiMascio’s alleged conduct, even though DiMascio had not received

any such feedback.

       26.     DiMascio offered to sign a revised version of the Performance Improvement Plan

that did not require her to withdraw her Preliminary Notice of Good Reason. Intalere refused to

restore DiMascio’s job title, reinstate DiMascio’s managerial responsibilities, or revise the

Performance Improvement Plan, as requested. Instead, Intalere insisted that DiMascio sign the

Performance Improvement Plan as originally presented.

       27.     On May 10, 2019, DiMascio again notified Intalere that if it failed to restore her

job title, authority, and responsibilities by the end of the day, her resignation for Good Reason

would become effective May 11, 2019. Intalere failed to respond, and DiMascio resigned from

her position with Intalere for Good Reason, effective May 11, 2019.




                                                                   7
                                                          BILLBROUGH & MARKS, P.A.
                 100 ALMERIA AVENUE · SUITE 320 · CORAL GABLES, FLORIDA 33134 · TELEPHONE 305.442.2701 · FAX 305.442.2801
 Case 6:20-cv-02210-ACC-GJK Document 1 Filed 12/04/20 Page 8 of 21 PageID 8




III.    Lease of CSI’s Florida Commercial Space

        28.     Creative Solutions, one of DiMascio’s entities, owns the building located at 315

Mangoustine Drive, Sanford, Florida 32771 (the “Premises”) at which CSI maintained its Florida

office. In conjunction with its purchase of Career Solutions, CSI executed a Florida Commercial

Lease Agreement with Creative Solutions (the “Lease Agreement”) on January 2, 2018. A true

and correct copy of the Lease Agreement is attached hereto as Exhibit 4 and incorporated herein

by reference.

        29.     CSI leased the Premises from Creative Solutions for the period between January 2,

2018 and December 31, 2022. The Lease Agreement permits CSI to sublet all or part of the

Premises upon notification to Creative Solutions. However, pursuant to Section 4, “[r]egardless

of any assignment or sublease, [CSI] shall remain fully liable on this [Lease Agreement] and shall

not be released from performing any of the term, agreements and conditions of the [Lease

Agreement], unless otherwise agreed in writing.”

        30.     In addition, Section 6 of the Lease Agreement requires CSI to obtain Creative

Solutions’ consent to “remodel, redecorate, and make additions, improvements and replacements

of and to all or any part of the [Premises] . . . .”

        31.     CSI’s failure to perform, in whole or in part, any material obligation under the

Lease Agreement is an event of default. Upon default, Creative Solutions is permitted to: (1)

terminate the Lease Agreement and take possession of the Premises; (2) declare the accelerated

amount due by determining how much “the total Rental payable during the remainder of the

applicable Term exceeds the reasonably estimated fair market value of the [Premises] for the

remainder of such Term;” (3) enter and take possession of the Premises as the agent of CSI without


                                                                     8
                                                            BILLBROUGH & MARKS, P.A.
                   100 ALMERIA AVENUE · SUITE 320 · CORAL GABLES, FLORIDA 33134 · TELEPHONE 305.442.2701 · FAX 305.442.2801
 Case 6:20-cv-02210-ACC-GJK Document 1 Filed 12/04/20 Page 9 of 21 PageID 9




terminating the Lease Agreement or being liable for prosecution on any claim for damages; or (4)

perform any obligations CSI has without being liable for prosecution or damages.

IV.       Breach of Lease Agreement

          32.    On or about August 19, 2020, CSI provided Creative Solutions notification of CSI’s

intent to sublease the Premises, effective September 1, 2020. Creative Solutions, by and through

its counsel, acknowledged CSI’s intent to sublease the Premises and reminded CSI that it was not

released from performing any of the terms, agreements, or conditions of the Lease Agreement and

would remain fully liable under the Lease Agreement.

          33.    In early September, the property manager for the Premises informed DiMascio that

CSI’s subtenant wanted to make alterations to the Premises. By and through its counsel, Creative

Solutions requested that CSI make a formal, written request for the desired alterations and provide

all relevant details. Creative Solutions reminded CSI that approval was required for alterations to

the Premises.

          34.    On October 7, 2020, CSI provided Creative Solutions with a drawing of the desired

alterations.    Counsel for Creative Solutions responded on October 12, 2020, requesting an

architect’s rendering and blueprints/space usage; a letter from the City of Sanford, Florida

confirming no permit was required for the proposed alterations; and details concerning the

proposed flooring type and paint colors. CSI failed to timely provide the requested information,

and Creative Solutions never gave consent for the proposed renovations.

          35.    Nevertheless, CSI’s subtenant proceeded to renovate the Premises, altering the

Premises by demolishing walls, removing a large built-in counter, painting, and installing new

carpet.


                                                                     9
                                                            BILLBROUGH & MARKS, P.A.
                   100 ALMERIA AVENUE · SUITE 320 · CORAL GABLES, FLORIDA 33134 · TELEPHONE 305.442.2701 · FAX 305.442.2801
Case 6:20-cv-02210-ACC-GJK Document 1 Filed 12/04/20 Page 10 of 21 PageID 10




        36.     Creative Solutions sent CSI notice of its breach of the Lease Agreement on October

27, 2020. To date, CSI has failed to restore the Premises to its original condition.

V.      Announced Acquisition of Intalere, Inc.

        37.     Plaintiffs bring this matter seeking compensation for Defendants’ breaches of the

Employment Agreement, Asset Purchase Agreement, Promissory Note, and Lease Agreement.

Defendants remain liable for their obligations under these contracts.

        38.     Upon information and belief, Vizient, Inc. is in the process of acquiring Intalere,

Inc. and, presumably, its wholly owned subsidiary CSI Specialty Group, LLC.

        39.     Under Florida law, when a merger occurs “all debts, obligations, and other

liabilities of each merging entity are debts obligations, and other liabilities of the surviving entity.”

Fla. Stat. § 605.1026(1)(d); see also Fla. Stat. § 607.1114(3-4) (When a business is converted, the

new entity “shall continue to be responsible and liable for all the liabilities and obligations of the

converting domestic corporation. … Any claim existing or action or proceeding pending by or

against any domestic corporation that is converted into another business entity may be continued

as if the conversion did not occur. If the converted entity is a foreign entity, it shall be deemed to

have consented to the jurisdiction of the courts of this state to enforce any obligation.”)

        40.     Following its merger with Defendants, if any, Vizient, Inc. shall be liable for

Defendants’ breaches of the Employment Agreement, Asset Purchase Agreement, Promissory

Note, and Lease Agreement.

                                   COUNT I: BREACH OF CONTRACT

                           Breach of Employment Agreement: Base Salary

        41.     DiMascio realleges and incorporates by reference Paragraphs 1 through 27 and 37

through 40 as though fully set forth herein.
                                                                   10
                                                           BILLBROUGH & MARKS, P.A.
                  100 ALMERIA AVENUE · SUITE 320 · CORAL GABLES, FLORIDA 33134 · TELEPHONE 305.442.2701 · FAX 305.442.2801
Case 6:20-cv-02210-ACC-GJK Document 1 Filed 12/04/20 Page 11 of 21 PageID 11




       42.     The Employment Agreement entered into between Intalere and DiMascio is a valid

and enforceable contract supported by valid consideration.

       43.     Among other obligations under the Employment Agreement, during the period of

her employment with Intalere, DiMascio was to administer ongoing corporate activities and

business, and to perform other duties which were assigned to her, from time to time.

       44.     DiMascio fully performed her contractual obligations to Intalere under the

Employment Agreement.

       45.     Intalere breached the Employment Agreement by significantly reducing

DiMascio’s job authority and responsibility by, among other things, stripping DiMascio of her title

of President of CSI, withdrawing DiMascio’s supervisory authority over 25 subordinate employees

who previously reported directly to her, and significantly reducing her assigned job duties, without

DiMascio’s consent.

       46.     DiMascio complied with the terms of the Employment Agreement by providing

Intalere the Preliminary Notice of Good Reason for her resignation and a thirty (30) day

opportunity to cure.

       47.     When Intalere failed to remedy the defects outlined in DiMascio’s Preliminary

Notice of Good Reason, DiMascio had Good Reason to resign her employment with Intalere and

terminate the Employment Agreement.

       48.     Pursuant to the Employment Agreement, Intalere is required to pay DiMascio her

base salary at the time of termination for the remainder of the term of the Employment Agreement,

an amount equal to Eight Hundred Sixty-Four Thousand Seven Hundred Seventy Dollars and




                                                                  11
                                                          BILLBROUGH & MARKS, P.A.
                 100 ALMERIA AVENUE · SUITE 320 · CORAL GABLES, FLORIDA 33134 · TELEPHONE 305.442.2701 · FAX 305.442.2801
Case 6:20-cv-02210-ACC-GJK Document 1 Filed 12/04/20 Page 12 of 21 PageID 12




83/100 ($864,770.83). Despite multiple demands, Intalere has failed and refused to pay DiMascio

the amounts owed pursuant to the Employment Agreement.

       49.     DiMascio has satisfied all prerequisites to filing suit for breach of the Employment

Agreement, including by attending an in-person meeting with Heil, attending a second in-person

meeting with Intalere and counsel for all parties, and attending a pre-suit mediation conference

with Intalere and counsel for all parties.

       50.     Intalere’s breach of the Employment Agreement has damaged DiMascio in the

amount of Eight Hundred Sixty-Four Thousand Seven Hundred Seventy Dollars and 83/100

($864,770.83), for the remainder of her base salary through the contract term.

       Wherefore, DiMascio demands judgment against Intalere for damages and pre and post

judgment interest and such other relief that the Court deems appropriate.

                                  COUNT II: BREACH OF CONTRACT

                  Breach of Asset Purchase Agreement: Earn-Out Payment

       51.     Career Solutions realleges and incorporates by reference Paragraphs 1 through 27

and 37 through 40 as though fully set forth herein.

       52.     The Asset Purchase Agreement entered into between CSI and Career Solutions is a

valid and enforceable contract supported by valid consideration.

       53.     Under the Asset Purchase Agreement, for each 12-month period ending December

31, 2018; December 31, 2019; December 31, 2020; and December 31, 2021, CSI was required to

pay Career Solutions an installment of the Earn-Out Payment. For the 12-month period ending

December 31, 2019, the earn-out amount was calculated as 26% of the Revenue Growth of CSI

during the preceding 12-month period.



                                                                   12
                                                           BILLBROUGH & MARKS, P.A.
                  100 ALMERIA AVENUE · SUITE 320 · CORAL GABLES, FLORIDA 33134 · TELEPHONE 305.442.2701 · FAX 305.442.2801
Case 6:20-cv-02210-ACC-GJK Document 1 Filed 12/04/20 Page 13 of 21 PageID 13




       54.     According to Section 3.3.5 of the Asset Purchase Agreement, following

DiMascio’s termination of the Employment Agreement for Good Reason, Intalere was required to

pay Career Solutions “a pro-rated portion of the Earn-Out Payment for the 12-month period in

which such termination occurs based on the year-to-date results. . . .”

       55.     DiMascio properly terminated the Employment Agreement for Good Reason.

       56.     Career Solutions is, therefore, entitled to a pro-rated portion of the Earn-Out

Payment for 2019.        Upon information and belief, CSI’s revenue growth during 2019 was

approximately Seven Hundred Sixty-Nine Thousand Two Hundred Thirty Dollars and 00/100

($769,230.00). Intalere was, therefore, required to pay Career Solutions Two Hundred Thousand

Dollars and 00/100 ($200,000.00), or 26% of CSI’s 2019 revenue growth.

       57.     CSI violated Section 3.3.5 of the Asset Purchase Agreement by refusing to pay

Career Solutions the 2019 Earn-Out Payment.

       58.     Career Solutions has been damaged in the amount of Two Hundred Thousand

Dollars and 00/100 ($200,000.00) by Intalere’s failure to pay the 2019 Earn-Out Payment.

       Wherefore, Career Solutions demands judgment against Intalere for damages and pre and

post judgment interest and such other relief that the Court deems appropriate.

                                COUNT III: BREACH OF CONTRACT

             Breach of Promissory Note: Principal, Interest, and Attorneys’ Fees

       59.     Career Solutions realleges and incorporates by reference Paragraphs 1 through 27

and 37 through 40 as though fully set forth herein.

       60.     The Promissory Note entered into between CSI and Career Solutions is a valid and

enforceable agreement supported by valid consideration.



                                                                  13
                                                          BILLBROUGH & MARKS, P.A.
                 100 ALMERIA AVENUE · SUITE 320 · CORAL GABLES, FLORIDA 33134 · TELEPHONE 305.442.2701 · FAX 305.442.2801
Case 6:20-cv-02210-ACC-GJK Document 1 Filed 12/04/20 Page 14 of 21 PageID 14




        61.    Among other obligations under the Note, CSI promised to pay Career Solutions the

principal sum of One Million Five Hundred Thousand Dollars and 00/100 ($1,500,000.00) in

twenty-four (24) monthly installments of principal and interest of Sixty-Three Thousand Three

Hundred Forty-Four Dollars and 82/100 ($63,344.82).

        62.    CSI made all required payments through May 1, 2019. The outstanding balance of

the Note after the May 1, 2019 payment was Five Hundred Sixty-Seven Thousand Forty-Five

Dollars and 75/100 ($567,045.75). CSI failed and refused to make the June 1, 2019 Note payment.

Interest of one and three tenths percent (1.3%) accrued on the outstanding balance of the Note

from May 1, 2019 through June 1, 2019. The interest accrued for this period was Six Hundred

Ten Dollars and 67/100 ($610.67). The total outstanding amount of the Note as of June 1, 2019

was Five Hundred Sixty-Seven Thousand Six Hundred Fifty-Six Dollars and 42/100

($567,656.42), including the principal and accrued interest.

        63.    Career Solutions sent notice to CSI regarding CSI’s failure to make the June 1,

2019 Note payment, as required. CSI’s failure to make the installment payment within five (5)

business days of Career Solutions providing written notice of the delinquent payment constitutes

an event of default under the Note.

        64.    CSI defaulted on the Note on June 13, 2019. Pursuant to the Note, in the event of

default, interest accrues at the rate of ten percent (10%) per annum on any remaining amounts

owed.

        65.    In addition, Career Solutions has been required to retain counsel to assist in the

collection and enforcement of the Note. Pursuant to Paragraph 5 of the Note, if the Note is given




                                                                  14
                                                          BILLBROUGH & MARKS, P.A.
                 100 ALMERIA AVENUE · SUITE 320 · CORAL GABLES, FLORIDA 33134 · TELEPHONE 305.442.2701 · FAX 305.442.2801
Case 6:20-cv-02210-ACC-GJK Document 1 Filed 12/04/20 Page 15 of 21 PageID 15




to an attorney for collection or enforcement, or if suit is brought for collection or enforcement, CSI

is required to pay all attorneys’ fees and costs incurred by Career Solutions in enforcing the Note.

        66.    Career Solutions has been damaged in the amount of Five Hundred Sixty-Seven

Thousand Six Hundred Fifty-Six Dollars and 42/100 ($567,656.42) plus pre and post judgment

interest.

        Wherefore, Career Solutions demands judgment against CSI for damages, pre and post

judgment interest, attorney’s fees, and such other relief that the Court deems appropriate.

                                 COUNT IV: BREACH OF CONTRACT

                  Breach of Employment Agreement: 2018 Year-End Bonus

        67.    DiMascio realleges and incorporates by reference Paragraphs 1 through 27 and 37

through 40 as though fully set forth herein.

        68.    The Employment Agreement entered into between Intalere and DiMascio is a valid

and enforceable contract supported by valid consideration.                                       DiMascio fully performed her

contractual obligations in the Employment Agreement.

        69.    Pursuant to the Employment Agreement, DiMascio was eligible to participate in

the CSI Incentive Plan commensurate with her position. According to the “2018 Bonus Structure

– Consulting Division” document for all CSI employees, all non-sales members of CSI were

eligible to participate in the Company Bonus Program. An employee’s bonus percentage is based

on the title of the employee. Senior and Executive Vice Presidents were eligible to receive thirty

percent (30%) of their 2018 annual salary. DiMascio’s 2018 base salary was Three Hundred

Twenty-Five Thousand Dollars and 00/100 ($325,000.00).

        70.    Under Intalere’s “2018 Bonus Structure – Consulting Division” document,

employee bonuses were to be paid quarterly “on or about 45 days after close of quarter, dependent
                                                                   15
                                                           BILLBROUGH & MARKS, P.A.
                  100 ALMERIA AVENUE · SUITE 320 · CORAL GABLES, FLORIDA 33134 · TELEPHONE 305.442.2701 · FAX 305.442.2801
Case 6:20-cv-02210-ACC-GJK Document 1 Filed 12/04/20 Page 16 of 21 PageID 16




on payroll schedule.” However, Heil set DiMascio’s bonus payout on an annual basis, making

DiMascio’s 2018 bonus due forty-five (45) days after the close of 2018.

       71.     On several occasions during the first quarter of 2019, Intalere acknowledged it

owed DiMascio the bonus she earned in 2018. On or about March 14, 2019, Intalere, by and

through its Chief Financial Officer, Steve Schoch, informed DiMascio Intalere would try to

process her 2018 bonus the next day. On March 22, 2019, Intalere, again by and through Steve

Schoch, confirmed to DiMascio in writing that her 2018 bonus would be processed the same day.

       72.     However, on April 22, 2019, following Intalere’s receipt of DiMascio’s

Preliminary Notice of Good Reason, Intalere claimed for the first time that DiMascio’s 2018 bonus

was “still pending final approval.”

       73.     DiMascio has demanded payment of her 2018 bonus on multiple occasions. To

date, however, Intalere has failed and refused to pay DiMascio her 2018 bonus.

       74.     Intalere has breached the Employment Agreement by refusing to pay DiMascio her

2018 bonus. DiMascio is entitled to Ninety-Seven Thousand Five Hundred Dollars and 00/100

($97,500.00) for her 2018 bonus.

       75.     DiMascio has been damaged in the amount of Ninety-Seven Thousand Five

Hundred Dollars and 00/100 ($97,500.00), the amount of her 2018 bonus.

       Wherefore, DiMascio demands judgment against Intalere for damages, pre and post

judgment interest, and such other relief that the Court deems appropriate.




                                                                  16
                                                          BILLBROUGH & MARKS, P.A.
                 100 ALMERIA AVENUE · SUITE 320 · CORAL GABLES, FLORIDA 33134 · TELEPHONE 305.442.2701 · FAX 305.442.2801
Case 6:20-cv-02210-ACC-GJK Document 1 Filed 12/04/20 Page 17 of 21 PageID 17




                                 COUNT V: BREACH OF CONTRACT

                Breach of Employee Handbook: Payment of Accrued Vacation Time

       76.     DiMascio realleges and incorporates by reference Paragraphs 1 through 27 and 37

through 40 as though fully set forth herein. The Employment Agreement entered into between

Intalere and DiMascio is a valid and enforceable contract supported by valid consideration.

       77.     As an employee of Intalere, DiMascio was eligible for vacation, holidays, and other

fringe benefits. According to the Employment Agreement, DiMascio was eligible for twenty (20)

days of vacation each year plus four (4) additional days per calendar year. Upon information and

belief, DiMascio’s existing vacation rolled over from year to year.

       78.     Intalere’s Employee Handbook states in relevant part, “[a]ccrued, unused vacation

time will be paid out at termination.” A true and correct copy of excerpts from Intalere’s Employee

Handbook are attached hereto as Exhibit 5 and incorporated herein by reference.

       79.     At the time of her resignation, DiMascio had two hundred ninety-six (296) hours

of accrued but unused vacation time. DiMascio’s unused vacation time is equivalent to Forty-

Seven Thousand Six Hundred Thirty-Eight Dollars and 24/100 ($47,638.24).

       80.     Despite multiple demands for payment, Intalere has failed and refused to

compensate DiMascio for her accrued vacation time, as requested by Intalere’s Employee

Handbook.

       81.     DiMascio has been damaged in the amount of Forty-Seven Thousand Six Hundred

Thirty-Eight Dollars and 24/100 ($47,638.24) for accrued vacation time.

       Wherefore, DiMascio demands judgment against Intalere for damages and pre and post

judgment interest and such other relief that the Court deems appropriate.



                                                                  17
                                                          BILLBROUGH & MARKS, P.A.
                 100 ALMERIA AVENUE · SUITE 320 · CORAL GABLES, FLORIDA 33134 · TELEPHONE 305.442.2701 · FAX 305.442.2801
Case 6:20-cv-02210-ACC-GJK Document 1 Filed 12/04/20 Page 18 of 21 PageID 18




                                COUNT VI: BREACH OF CONTRACT

                   Breach of Lease Agreement: Unauthorized Renovations

       82.     Creative Solutions realleges and incorporates by reference Paragraphs 1 through 8

and 28 through 40 as though fully set forth herein.

       83.     The Lease Agreement entered into between CSI and Creative Solutions is a valid

and enforceable contract supported by valid consideration.

       84.     Creative Solutions has performed all its duties under the Lease Agreement.

       85.     As detailed above, CSI remains fully liable for any sublease of the Lease

Agreement and has not been released from performing any of the terms, agreements, and

conditions of the Lease Agreement. The Lease Agreement permits alterations and improvements

to the Premises only following consent of Creative Solutions.

       86.     CSI’s subtenant, breached the Lease Agreement by making substantial changes to

the Premises without Creative Solutions’ approval. Pursuant to the terms of the Lease Agreement,

CSI fully liable for its subtenant’s breach of the Lease Agreement.

       87.     Creative Solutions seeks the total rent payable for the remainder of the Lease

Agreement for any portions that exceed the reasonably estimated fair value of the Premises.

       Wherefore, Creative Solutions demands judgment against CSI for damages and such other

relief that the Court deems appropriate.

                                          COUNT VII: WAGE CLAIM

                    Recovery of Accrued Vacation Time and Unpaid Bonus

       88.     Plaintiffs reallege and incorporate by reference Paragraphs 1 through 8, 41 through

50, and 67 through 75 as though fully set forth herein.



                                                                  18
                                                          BILLBROUGH & MARKS, P.A.
                 100 ALMERIA AVENUE · SUITE 320 · CORAL GABLES, FLORIDA 33134 · TELEPHONE 305.442.2701 · FAX 305.442.2801
Case 6:20-cv-02210-ACC-GJK Document 1 Filed 12/04/20 Page 19 of 21 PageID 19




        89.    DiMascio was an employee of Intalere. DiMascio performed work for Intalere for

which she was promised wages. More specifically, Intalere promised DiMascio the payment of

wages pursuant to the Employment Agreement and Intalere’s Employee Handbook.

        90.    As more specifically set forth above, Intalere promised DiMascio payment of her

2018 year-end bonus in writing on multiple occasions. DiMascio worked numerous hours for

Intalere but did not receive the compensation promised by Intalere in the form of her 2018 year-

end bonus.

        91.    Intalere also promised DiMascio payment for accrued but unused vacation time

upon the termination of employment, as more fully set forth in Intalere’s Employee Handbook.

        92.    Despite making such promises, Intalere has failed and refused to issue DiMascio

payment for her 2018 year-end bonus or accrued but unused vacation time. Intalere has wrongfully

deprived DiMascio of wages to which she is entitled.

        93.    Intalere has willfully violated Florida law by failing and refusing to pay DiMascio

wages to which she was entitled. DiMascio has been damaged as a result of Intalere’s failure to

pay the agreed upon wages to which DiMascio is entitled.

        Wherefore, DiMascio demands judgment against Intalere for damages and pre and post

judgment interest and such other relief that the Court deems appropriate.

                                                     JURY DEMAND

        94.    Plaintiffs hereby assert their right to a trial by jury and make this demand for a

jury trial.




                                                                  19
                                                          BILLBROUGH & MARKS, P.A.
                 100 ALMERIA AVENUE · SUITE 320 · CORAL GABLES, FLORIDA 33134 · TELEPHONE 305.442.2701 · FAX 305.442.2801
Case 6:20-cv-02210-ACC-GJK Document 1 Filed 12/04/20 Page 20 of 21 PageID 20




                                                             PRAYER

       WHEREFORE, Plaintiffs prays for judgment against Defendants, jointly and severally,

as follows:

       A.     DiMascio’s unpaid base salary for the remaining term of the Employment

   Agreement in the amount of $864,770.83;

       B.     The Prorated Earn-Out Payment pursuant to the Promissory Note in the amount of

   $200,000.00;

       C.     The Principal Amount owed to DiMascio on the Promissory Note in the amount of

   $567,656.42;

       D.     The Default Interest owed on the Promissory Note;

       E.     Attorneys’ Fees incurred to Enforce the Promissory Note;

       F.     DiMascio’s 2018 year-end bonus in the amount of $97,500.00;

       G.     Compensation for DiMascio’s unused vacation in the amount of $47,638.24;

       H.     The rental payable for the Premises;

       I.     Pre and post judgment interest; and

       J.     Any additional relief this Court deems equitable and just.




                                                                   20
                                                           BILLBROUGH & MARKS, P.A.
                  100 ALMERIA AVENUE · SUITE 320 · CORAL GABLES, FLORIDA 33134 · TELEPHONE 305.442.2701 · FAX 305.442.2801
Case 6:20-cv-02210-ACC-GJK Document 1 Filed 12/04/20 Page 21 of 21 PageID 21



                                                          Respectfully submitted,

                                                          Geoffrey B. Marks
                                                          Fla. Bar No.714860
                                                          BILLBROUGH & MARKS, P.A.
                                                          100 Almeria Avenue, Suite 320
                                                          Coral Gables, Florida 33134
                                                          (305) 442-2701 Telephone
                                                          (305) 442-2801 Facsimile
                                                          gmarks@attyfla.com Email


                                                          By:          /s/ Geoffrey B. Marks
                                                                       Geoffrey B. Marks

                                                          and

                                                          Allison L. Davis
                                                          Texas State Bar No. 24058474
                                                          adavis@bf-law.com
                                                          Tyler DiMarino
                                                          Texas State Bar No. 24086736
                                                          tdimarino@bf-law.com
                                                          BROWN & FORTUNATO, P.C.
                                                          905 S. Fillmore Street, Suite 400
                                                          P. O. Box 9418
                                                          Amarillo, Texas 79105-9418
                                                          (806) 345-6300 Telephone
                                                          (806) 345-6863 Facsimile

                                                          ATTORNEYS FOR PLAINTIFFS




                                                              21
                                                      BILLBROUGH & MARKS, P.A.
             100 ALMERIA AVENUE · SUITE 320 · CORAL GABLES, FLORIDA 33134 · TELEPHONE 305.442.2701 · FAX 305.442.2801
